UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7411


ROBERT DALE SMART,

                Plaintiff - Appellant,

          v.

ALAN WILSON, SC Att. General; BRADFORD CRANSHAW, Attorney;
JOHN BELTON WHITE, Attorney; SAM WHITE, Public Safety Dir.;
DR. RAVENELL SMITH,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    G. Ross Anderson, Jr., Senior
District Judge. (2:11-cv-02087-GRA)


Submitted:   April 19, 2012                 Decided:   April 24, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Dale Smart, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Dale Smart appeals the district court’s order

accepting     the   recommendation    of    the   magistrate    judge     and

disimssing     without   prejudice    his    42   U.S.C.     § 1983    (2006)

complaint.*    We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       Smart v. Wilson, No. 2:11-cv-02087-GRA (D.S.C.

Oct. 11, 2011).       We deny Smart’s motions to amend the caption

and   for   default   judgment.      We    dispense   with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




      *
       No amendment to Smart’s complaint could save his action;
thus, the district court’s dismissal without prejudice is a
final, appealable order.      See Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064, 1066 (4th Cir. 1993).


                                     2